— Lyon J.

By the Court.

delivering the opinion.
[1.] There is much doubt as to the necessity of this bill, but as it avoids a circuity of actions, the expenses of administration on this property, useless litigation, and quiets the titles to the property, it will be“retained for these purposes, especially as it has been answered, issue joined, and a decree rendered, properly settling the rights of the parties.
[2.] Upon the death of the wife, having a separate estate, the husband is entitled to administer and reduce the same to possession without account. The husband, in this ease, being in possession of the property at his wife’s death, and continuing to hold it up to his death, the right of his representatives to retain the property was not defeated by the failure of the husband to administer during his life. This question was distinctly settled in Bryan vs. Rooks, 25 Ga. 622.
[3.] As there was no dispute as to the facts, and the whole matter in issue a question of law, it was not improper in the Court to instruct the jury to sign a decree settling the rights of the parties under the law.